                                    STORCH AMINI PC
Bijan Amini                                                                                      212.497.8217
MEMBER NY & DC BARS                                                                  bamini@storchamini.com




                                                         August 2, 2019

      By ECF and Overnight Mail

      Honorable Stuart M. Bernstein
      U.S . Bankruptcy Court for the Southern District of New York
      One Bowling Green
      New York, New York 10004

      Re: Sama v. Mullaney, et al. (In re Wonderwork, Inc.), No. 18-ap-1873

      Dear Judge Bernstein:

              We represent Defendant Brian Mullaney ("Mullaney") in this adversary proceeding and
      write pursuant to the Order entered July 19, 2019 (ECF No. 50), concerning objections and
      cross-designations to the approximately 11 7 documents and transcript excerpts provided by
      Plaintiff with his letter to the Court, dated July 26, 2019 (ECF No. 55). 1

              Mullaney objects and has no cross-designations because he does not understand the
      purpose of Plaintiffs 117 submissions. The Court has clearly stated that it would not be
      converting the respective Rule 12(b)(6) motions into motions for summary judgment. (June 27,
      2019 Tr. at 94: 10-11.) The the vast majority of the documents Plaintiff is asking the Court to
      consider are not referenced in his Complaint and certainly are not "integral" to the Complaint.
      Accordingly, if those documents simply support the factual allegations in the Complaint, then
      they are evidence irrelevant to a motion to dismiss. Conversely, if they are intended somehow to
      supplement the allegations of the Complaint, then they simply underscore the deficiencies of the
      present Complaint that is the subject of the pending motions.

             We continue to appreciate the Court's consideration of the pending motions.

                                                         Respectfully yours,

                                                         /s/

                                                         Bijan Amini

      cc: counsel ofrecord by ECF

      1
        As he did with his own July 26 letter (ECF No. 54), Mullaney addresses only those matters
      relevant to his own Rule 12(b)( 6) motion and reserves the rights with respect to other matters
      asserted by or against other Defendants should they become relevant to his defenses.



              2 GRAND CENTRAL TOWER · 140 EAST 45THSTREET, 25TH FLOOR· NEW YORK, NY 10017
                          P 212.490.4100 • F 212.490.4208 • www.storchamini.com
